IN THE
                        TENTH COURT OF APPEALS

                               No. 10-13-00303-CR

LORETTA J. MESERVE,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee



                          From the 66th District Court
                              Hill County, Texas
                             Trial Court No. 36,293


                         MEMORANDUM OPINION


      Loretta Meserve appealed the trial court’s denial of bail pending appeal. The

issue of bail pending appeal is now moot because the underlying appeal has been

resolved. See Meserve v. State, No. 10-12-00415-CR, 2013 Tex. App. LEXIS 13252 (Tex.

App.—Waco Oct. 24, 2013, no pet.).
        This appeal is dismissed.1 See TEX. R. APP. P. 44.3.



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 13, 2014
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Court of Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2 (a).


Meserve v. State                                                                                    Page 2